

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is made and
entered into as of the 24th day of October, 1997, by and between Casey's General
Stores, Inc., an Iowa corporation (the "Company"), and Ronald M. Lamb ("Lamb").


WHEREAS, the Board of Directors of the Company (the "Board of Directors")
recognizes that the dedication of Lamb as an officer and director to the affairs
and welfare of the Company since its organization has resulted in a long and
successful association; and


WHEREAS, the Board of Directors further recognizes that the Company has grown
and prospered as a result of its association with Lamb, and has determined that
it is in the best interests of the Company and its shareholders to preserve this
association so as to enable the Company to further benefit from Lamb's superior
knowledge and expertise in all of its present and future business endeavors; and


WHEREAS, the Company and Lamb are parties to an Employment Agreement dated as of
March 2, 1992, as amended by a First Amendment to Employment Agreement dated as
of January 16, 1997 (together, the "Original Agreement"), providing for the
employment of Lamb to serve as the President and Chief Operating Officer of the
Company under the terms and conditions set forth therein; and


WHEREAS, the Board of Directors has further determined that it is appropriate
and in the best interests of the Company and its shareholders to modify the
existing contractual arrangements with respect to Lamb's employment by the
Company, with the concurrence of Lamb, and to amend and restate the Original
Agreement to reflect the same; and


WHEREAS, the Board of Directors has further determined that it is in the best
interest of the Company and its shareholders to assure that the Company will
have the continued dedication of Lamb, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined below) of the Company, and to
further encourage Lamb's full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
Lamb with compensation arrangements upon a Change of Control which provide him
with compensation for expected losses that he would suffer in the event of a
Change of Control and which are competitive with those


1

--------------------------------------------------------------------------------




of other corporations, and, in order to accomplish these objectives, has
determined to cause the Company to enter into this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties hereto agree as follows:
1.    Certain Definitions. For purposes of this Agreement, and in addition to
the other definitions set forth herein, the following terms shall have the
following meanings:


a)    "Change of Control" shall mean:


(i)    the acquisition (other than from the Company) by any Person (as
hereinafter defined), entity or "group" within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934 (the "Exchange Act"),
(excluding for this purpose, the Company or any employee benefit plan of the
Company, which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty percent (20%) or more of either the then
outstanding shares of Common Stock, no par value, of the Company or the combined
voting power of the Company's then outstanding voting securities entitled to
vote generally in the election of directors (hereinafter referred to as the
"Common Stock"), unless such beneficial ownership was acquired as a result of an
acquisition of shares of Common Stock by the Company which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person, entity or "group" to twenty percent (20%) or
more of the Common Stock of the Company then outstanding; provided, however,
that if a Person, entity or "group" shall become the beneficial owner of twenty
percent (20%) or more of the Common Stock of the Company then outstanding by
reason of share purchases by the Company and shall, after such share purchases
by the Company, become the beneficial owner of any additional shares of Common
Stock of the Company, then such Person, entity or "group" shall be deemed to
have met the conditions hereof; or


(ii)    individuals who, as of the date hereof, constitute the Board of
Directors (as of the date hereof, the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual


2

--------------------------------------------------------------------------------




whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement considered as though such
person were a member of the Incumbent Board; or


(iii)    approval by the shareholders of the Company of a reorganization,
merger, consolidation (in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company's then outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.


(b)    "Annual Increase" shall take effect on each January 1 for which the
benefit at issue is payable and shall mean fifty percent (50%) of the annual
increase in the National Consumer Price Index for the City of Des Moines, Iowa,
as published by the United States Bureau of Labor Statistics.


(c)    "Annual Bonus" shall mean any bonus payable at the discretion of the
Board of Directors of the Company, on such terms and in such amounts as it shall
determine.


(d)    "Employment Period" shall mean the term of Lamb's employment under this
Agreement, as set forth in Section 2 hereof.


(e)    "Code" shall mean the Internal Revenue Code of 1986, as amended.


(f)    "Accrued Obligations" shall mean (i) Lamb's Salary through the Date of
Termination at the rate in effect on the Date of Termination, (ii) the product
of the Annual Bonus paid to Lamb for the last full fiscal year and a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365 and (iii) any
compensation previously deferred (together with any accrued interest thereon)
and not yet paid by the Company and any accrued vacation pay not yet paid by the
Company.


(g)    "Person" shall mean any individual, firm, corporation or other entity,
and shall include any successor (by merger or otherwise) and all "affiliates"
and "associates"


3

--------------------------------------------------------------------------------




of such entity (as those terms are defined in Rule 12b-2 of the General Rules
and Regulations under the Exchange Act).


2.    Employment and Term. The Company agrees to employ Lamb, and Lamb agrees to
serve the Company, as Chief Operating Officer and President of the Company on
the terms and under the conditions set forth in this Agreement. The initial term
of employment under this Agreement shall commence on the date hereof and shall
terminate on April 30, 2000 (the "Initial Term"), after which this Agreement and
the Employment Period hereunder shall be automatically renewed and extended for
successive periods of three years (each of which shall be a "Renewal Term"),
subject to the right of the Company and Lamb to terminate this Agreement during
the Initial Term or any such Renewal Term in accordance with the terms and
conditions set forth in subsequent sections of this Agreement, and further
subject to the right of the Company and Lamb to cause this Agreement and the
Employment Period hereunder to expire at the end of the Initial Term or any
Renewal Term by giving written notice thereof at least one year prior to the end
of the Initial Term or the then current Renewal Term, as applicable; provided,
however, that in the event of a Change of Control during the Initial Term or any
Renewal Term, this Agreement and the Employment Period hereunder automatically
shall continue in full force and effect for the greater of (i) the remaining
term of employment then in progress or (ii) three years from the effective date
of the Change of Control. References herein to the Employment Period shall refer
to both the Initial Term and any successive Renewal Term.


3.    Duties of Lamb. During the period of his employment in the capacity of
Chief Operating Officer and President, Lamb will perform his duties to the best
of his ability, subject to the control of the Board of Directors. It is agreed
and understood that the position (including status, office, title and reporting
requirements), authority, duties and responsibilities of Lamb shall be
substantially the same as those performed by Lamb as Chief Operating Officer and
President of the Company prior to the date of this Agreement, and that Lamb
shall at all times serve the best interests of the Company. The Company agrees
that Lamb shall at all times have such authority and discretion as is required
in the carrying out of Lamb's duties in a proper and efficient manner, subject
to review by the Board of Directors.


During the period of his employment, it shall not be a violation of this
Agreement for Lamb to (i) serve on corporate, civil or charitable boards or
committees, (ii) deliver lectures or fulfill speaking engagements and (iii)
manage personal investments, so long as such activities do not significantly
interfere with the performance of Lamb's responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by Lamb prior to
the date hereof, the continued conduct of such activities (or


4

--------------------------------------------------------------------------------




the conduct of activities similar in nature and scope thereto) subsequent to the
date hereof shall not thereafter be deemed to interfere with the performance of
Lamb's responsibilities to the Company.


4.    Compensation. The Company shall pay to Lamb an annual salary of Three
Hundred and Fifty Thousand Dollars ($350,000), payable in equal monthly
installments, or such other amount as shall be mutually agreed upon by the
Company and Lamb (the "Salary"). In addition, Lamb and/or Lamb's family shall be
entitled to receive all benefits presently provided or those which may hereafter
be generally provided by the Company to its employees, officers or directors,
including health insurance and life insurance. With respect to such health
insurance benefits, the Company agrees that at all times the health insurance
coverages available to Lamb and his spouse under such plans shall include
provisions providing for lifetime benefits payable on behalf of Lamb and his
spouse of not less than One Million Dollars ($1,000,000) each, or such other
amount as the Company and Lamb may specifically agree upon in writing, subject,
however, to any limitations, restrictions or conditions that shall from time to
time be necessary to satisfy the requirements of applicable federal or state
laws and regulations.


5.    Termination of Employment. (a) Death or Disability. Lamb's employment
under this Agreement shall terminate automatically upon Lamb's death. If the
Company determines in good faith that the Disability of Lamb has occurred
(pursuant to the definition of "Disability" set forth below), it may give to
Lamb written notice of its intention to terminate Lamb's employment as Chief
Operating Officer and President. In such event, Lamb's employment with the
Company shall terminate effective on the thirtieth (30th) day after receipt of
such notice by Lamb (the "Disability Effective Date"), provided that, within the
thirty (30) days after such receipt, Lamb shall not have returned to full-time
performance of his duties. For purposes of this Agreement, "Disability" means
disability or incapacity of Lamb which, at least twenty-six (26) weeks after its
commencement, is determined by the Board of Directors upon competent medical
advice to be such as to prevent Lamb from performing substantially all of the
duties of Chief Operating Officer and President of the Company.


(b)    Cause. The Company may terminate Lamb's employment for "Cause." For
purposes of this Agreement, "Cause" means (i) an act or acts of personal
dishonesty taken by Lamb and intended to result in substantial personal
enrichment of Lamb at the expense of the Company, (ii) repeated violations by
Lamb of Lamb's obligations under Section 3 of this Agreement which are
demonstrably willful and deliberate on Lamb's part and which are not remedied in
a reasonable period of time after receipt of written notice from the Company or
(iii) the conviction of Lamb of a felony when such conviction is no longer
subject to direct appeal.




5

--------------------------------------------------------------------------------




(c)    Good Reason. Lamb's employment may be terminated by Lamb for Good Reason.
For purposes of this Agreement, "Good Reason" means:


(i)    the assignment to Lamb of any duties inconsistent in any respect with
Lamb's position (including status, office, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 3 of this
Agreement, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Lamb;


(ii)    Any failure by the Company to comply with the provisions of Section 4 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by Lamb;


(iii)    the Company's requiring Lamb to be based at any office or location
other than the Company's Corporate Headquarters facility in Ankeny, Iowa, except
for travel reasonably required in the performance of Lamb's responsibilities;


(iv)    any purported termination by the Company of Lamb's employment otherwise
than for death, Disability or Cause as expressly permitted by this Agreement; or


(v)    any failure by the Company to comply with and satisfy Section 13(c) of
this Agreement.


For purposes of this Section 5(c), any good faith determination of "Good Reason"
made by Lamb shall be conclusive.


(d)    Notice of Termination. Any termination by the Company for Cause or by
Lamb for Good Reason shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 14(b) of this Agreement. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Lamb's employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than fifteen (15) days after the giving of such notice). The
failure of Lamb to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of Lamb


6

--------------------------------------------------------------------------------




hereunder or preclude Lamb from asserting such fact or circumstance in enforcing
his rights hereunder.


(e)    Date of Termination. "Date of Termination" means the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be; provided, however, that (i) if Lamb's employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies Lamb of such termination and (ii) if Lamb's
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Lamb or the Disability Effective Date,
as the case may be.


6.    Obligations of the Company upon Termination of Employment. (a) Death of
Lamb. In the event of the death of Lamb during the term hereof, the Company
shall pay to Lamb's spouse, commencing on the first day of the month following
his death and continuing for a period of twenty-four (24) months thereafter,
benefits equal to the monthly installments of Salary which was then being paid
to Lamb pursuant to Section 4 herein. Immediately following such two-year
period, the Company shall commence the payment of monthly benefits to Lamb's
spouse equal in amount to one-fourth (1/4) of the monthly installments of Salary
which was being paid to Lamb at the time of his death under Section 4 herein,
which monthly benefits shall be paid for a period of twenty (20) years or until
the death of Lamb's spouse, whichever occurs first. In addition, the Company
shall continue at all times to offer and provide health insurance coverage to
Lamb's spouse, in accordance with the plans, programs, practices and policies
provided by the Company under the terms of this Agreement at the time of Lamb's
death, until the death of Lamb's spouse, except to the extent such coverage is
or otherwise becomes available to Lamb's spouse under the Medicare program of
benefits.


(b)    Disability of Lamb. If Lamb's employment is terminated by reason of the
Disability of Lamb, Lamb's employment under this Agreement shall terminate
without further obligations to Lamb, other than those obligations accrued or
earned and vested (if applicable) by Lamb as of the Date of Termination,
including for this purpose, all Accrued Obligations and those set forth herein.
All such Accrued Obligations shall be paid to Lamb in a lump sum in cash within
thirty (30) days of the Date of Termination. Anything in this Agreement to the
contrary notwithstanding, Lamb shall be entitled after the Disability Effective
Date to receive disability and other benefits in an amount equal to one-half
(1/2) of his Salary (adjusted on an annual basis by the amount of the Annual
Increase), which shall be payable in equal monthly installments until the close
of the calendar year during which Lamb attains sixty-five (65) years of age or
until the last day of the month in which Lamb is no longer deemed disabled
pursuant to this Agreement, or until Lamb's death, whichever shall first occur.




7

--------------------------------------------------------------------------------




If Lamb shall receive any disability payments from any insurance policies paid
for by the Company, the payments to Lamb pursuant to this provision shall be
reduced by the amount of disability payments received by Lamb under any such
insurance policy or policies.


If, following the termination of Lamb's employment by reason of Disability, the
Board of Directors determines, upon competent medical advice, that Lamb is no
longer prevented by said Disability from performing substantially all of the
duties as Chief Operating Officer and President of the Company, the Company
shall give Lamb not less than thirty (30) days written notice of its election to
cease the payment of Disability benefits to him pursuant to this Section 6(b),
following which (i) the Company shall have no further obligations to Lamb to
make said Disability payments as provided herein and (ii) Lamb thereafter shall
be entitled to retire and terminate his employment with the Company, without
further action or notice on his part, and to receive the benefits payable under
the Non-Qualified Supplemental Executive Retirement Plan of the Company (the
"SERP") (or any successor plan), as and to the extent set forth therein, and
shall hold himself available to the Board of Directors for consultation as
provided in Section 10 hereof.


Notwithstanding any Disability on the part of Lamb, the Company shall continue
at all times to offer and provide health insurance coverages to Lamb and his
spouse, in accordance with the most favorable plans, programs, practices and
policies provided by the Company during the 90-day period immediately preceding
the Disability Effective Date or, if more favorable to Lamb, as in effect at any
time thereafter with respect to other key employees and their families, until
the death of Lamb and his spouse, except to the extent such coverage is or
otherwise becomes available to Lamb and his spouse under the Medicare program of
benefits.


(c)    Cause; Other than for Good Reason. If Lamb's employment shall be
terminated for Cause, Lamb's employment under this Agreement shall terminate
without further obligations to Lamb (other than the obligation to pay to Lamb
his Salary through the Date of Termination plus the amount of any compensation
previously deferred by Lamb, together with accrued interest thereon). If Lamb
terminates employment other than for Good Reason, this Agreement shall terminate
without further obligations to Lamb, other than those obligations accrued or
earned and vested (if applicable) by Lamb through the Date of Termination,
including for this purpose, all Accrued Obligations. All such Accrued
Obligations shall be paid to Lamb in a lump sum in cash within thirty (30) days
of the Date of Termination.


(d)    Good Reason; Other than for Cause or Disability. If the Company shall
terminate Lamb's employment other than for Cause, Disability, or death or if
Lamb shall


8

--------------------------------------------------------------------------------




terminate his employment for Good Reason at any time during the Employment
Period, except during a three-year period following any Change of Control (in
which case the provisions of Section 6(e) shall apply), then in such event:


(i)    the Company shall pay to Lamb in a lump sum in cash within thirty (30)
days after the Date of Termination the aggregate of the following amounts:


A.    to the extent not theretofore paid, Lamb's Salary through the Date of
Termination; and


B.    the product of (x) the highest Annual Bonus paid to Lamb during the three
(3) fiscal years preceding the fiscal year in which the Date of Termination
occurs (the "Recent Bonus") and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the date of Termination and
the denominator of which is 365; and


C.    the product of (x) two (2.0) and (y) the sum of (i) the Salary and (ii)
the Recent Bonus; and


D.    in the case of compensation previously deferred by Lamb, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and
(ii)    for a two-year period following the Date of Termination, the Company
shall continue benefits to Lamb and/or Lamb's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies provided under this Agreement if Lamb's employment had
not been terminated, including health insurance and life insurance, in
accordance with the most favorable plans, practices, programs or policies
provided by the Company and its subsidiaries during the 90-day period
immediately preceding the Date of Termination or, if more favorable to Lamb, as
in effect at any time thereafter with respect to other key employees and their
families. Notwithstanding the foregoing, however, the Company shall continue at
all times to offer and provide the above-described health insurance coverages to
Lamb and his spouse until their respective dates of death, except to the extent
such coverage is or otherwise becomes available to Lamb and his spouse under the
Medicare program of benefits.


(e)    Good Reason; Other than for Cause or Disability, following a Change of
Control. If, during a three year period following any Change of Control, the
Company


9

--------------------------------------------------------------------------------




shall terminate Lamb's employment other than for Cause, Disability, or death or
if Lamb shall terminate his employment for Good Reason:


(i)    the Company shall pay to Lamb in a lump sum in cash on the thirtieth
(30th) day following the Date of Termination the aggregate of the following
amounts:


A.    to the extent not theretofore paid, Lamb's Salary through the Date of
Termination; and


B.    the product of (x) the Recent Bonus and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the date of
Termination and the denominator of which is 365; and


C.    the product of (x) three (3.0) and (y) the sum of (i) the Salary and (ii)
the Recent Bonus; and


D.    in the case of compensation previously deferred by Lamb, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and


(ii)    for a three-year period following the Date of Termination, the Company
shall continue benefits to Lamb and/or Lamb's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies provided under this Agreement if Lamb's employment had
not been terminated, including health insurance and life insurance, in
accordance with the most favorable plans, practices, programs or policies
provided by the Company and its subsidiaries during the 90-day period
immediately preceding the Date of Termination or, if more favorable to Lamb, as
in effect at any time thereafter with respect to other key employees and their
families. Notwithstanding the foregoing, however, the Company shall continue at
all times to offer and provide the above-described health insurance coverages to
Lamb and his spouse until their respective dates of death, except to the extent
such coverage is or otherwise becomes available to Lamb and his spouse under the
Medicare program of benefits.


(f)    Alternative Excise Tax Cap. Notwithstanding the provisions of Section
6(e) hereof, if any payments or benefits received or to be received by Lamb
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change of
Control or any person


10

--------------------------------------------------------------------------------




affiliated with the Company or such person) constitute "parachute payments"
within the meaning of Section 280G(b)(2)(A) of the Code and the value thereof
exceeds 2.99 times Lamb's "base amount," as defined in Section 280G(b)(3) of the
Code, then, in lieu thereof, the Company shall pay to Lamb, as soon as
practicable following the Date of Termination but in no event later than thirty
(30) days thereafter, a lump sum cash payment equal to 2.99 times his "base
amount" (the "Alternative Severance Payment"), reduced as provided below. The
value of the payments to be made under Section 6(e) and Lamb's base amount shall
be determined in accordance with temporary or final regulations, if any,
promulgated under Section 280G of the Code and based upon the advice of the tax
counsel referred to below.


The Alternative Severance Payment shall be reduced by the amount of any other
payment or the value of any benefit received or to be received by Lamb in
connection with a Change of Control of the Company or his termination of
employment unless (i) Lamb shall have effectively waived his receipt or
enjoyment of such payment or benefit prior to the date of payment of the
Alternative Severance Payment, (ii) in the opinion of tax counsel selected by
the Company's independent auditors, such other payment or benefit does not
constitute a "parachute payment" within the meaning of Section 280G(b)(2) of the
Code, or (iii) in the opinion of such tax counsel, the Alternative Severance
Payment plus all other payments or benefits which constitute "parachute
payments" within the meaning of Section 280G(b)(2) of the Code are reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code or are otherwise not subject to disallowance as a
deduction by reason of Section 280G of the Code. The value of any non-cash
benefit or any deferred payment or benefit shall be determined in accordance
with the principles of Section 280G(d)(3) and (4) of the Code.


(g)    Section 162(m) Limitation. In the event that the payments due to Lamb
under this Section 6 exceed the "reasonable compensation" limitations of Section
162(m) of the Code, that portion thereof that would not be deductible by the
Company in the taxable year in which the payment is due shall be deferred by the
Company and paid to Lamb on the date that is sixteen (16) months following the
Date of Termination, together with interest thereon at the rate provided in
Section 7872(f)(2) of the Code.


7.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Lamb's continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by the Company and for
which Lamb may qualify, including but not limited to the SERP, nor shall
anything herein limit or otherwise affect such rights as Lamb may have under the
SERP or any stock option or other agreements with the Company. Amounts which are
vested benefits or which Lamb is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the Date of
Termination, including but not limited to the


11

--------------------------------------------------------------------------------




SERP, shall be payable in accordance with the SERP or such plan, policy,
practice or program.


8.    Full Settlement. The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Lamb or others. In no
event shall Lamb be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Lamb under any of the provisions
of this Agreement, but such payments shall be reduced to the extent of Lamb's
other earned income (if any) during any remaining portion of the Employment
Period. Following any Change of Control, the Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which Lamb may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others (including Lamb) of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof, plus in each case interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.


9.    Retirement of Lamb. It is understood that Lamb shall retire on the last
day of the calendar year during which he reaches sixty-five (65) years of age.
The Board of Directors of the Company, at its sole option, may offer to extend
Lamb's employment on a year-to-year basis after the calendar year in which Lamb
reaches age sixty-five (65). At the conclusion of each year it will be presumed
that Lamb will retire unless the Board of Directors determines to offer to
extend Lamb's employment for an additional year.


Following the retirement of Lamb, the Company shall continue at all times to
offer and provide health insurance coverages to Lamb and his spouse, in
accordance with the most favorable plans, programs, practices and policies
provided by the Company during the 90-day period immediately preceding the
effective date of Lamb's retirement or, if more favorable to Lamb, as in effect
at any time thereafter with respect to other key employees and their families,
until the death of Lamb and his spouse, except to the extent such coverage is or
otherwise becomes available to Lamb and his spouse under the Medicare program of
benefits.


10.    Availability of Lamb After Retirement. Following his retirement, Lamb
shall at reasonable times and insofar as his physical condition may permit, hold
himself available at the written request of the Board of Directors of the
Company to consult with and advise the officers, directors, and other
representatives of the Company. Such requests for Lamb's service shall, however,
be structured so that reasonable allowances are made for Lamb's needs for
vacation time and for other considerations of his physical well-being. All such
services shall be provided by Lamb at his place of residence unless


12

--------------------------------------------------------------------------------




otherwise agreed to by Lamb. Lamb shall not be required to devote any prescribed
hours to consulting with and giving advice to the officers, directors, and other
representatives of the Company in order to be entitled to the retirement
benefits as set out in the SERP, but all such benefits shall be considered as
earned in return for the consulting service and advice that Lamb may give from
time to time to the Company, its officers, directors, and other representatives.


If Lamb's physical condition shall prevent him from consulting and advising with
the officers, directors or other representatives of the Company, the retirement
benefits provided under the SERP shall nonetheless be paid as therein provided.


Lamb shall be reimbursed by the Company for all reasonable expenses incurred as
a consultant and advisor, including expenses for travel, communication,
entertainment and similar items, upon presentation of itemized accounts of such
expenditures.


11.    Discretion of Board of Directors. Notwithstanding any other term or
provision of this Agreement to the contrary, nothing stated herein is intended
to, nor shall it be construed, to abrogate, limit, alter or affect the
authority, rights and privileges of the Board of Directors of the Company to
remove Lamb as Chief Operating Officer and President of the Company, without
Cause, or during the term of this Agreement to elect as Chief Operating Officer
and President of the Company a person other than Lamb, as provided by the laws
of the State of Iowa; provided, however, it is expressly agreed and understood
that in the event any one or any combination of such events occurs, unless Lamb
is terminated for Cause as defined in Section 5(b) hereof, Lamb may terminate
his employment for Good Reason, in which case the Company shall pay Lamb the
benefits described in either Section 6(d) or Section 6(e) of this Agreement, as
applicable, in consideration thereof.


12.     Confidential Information; Restrictive Covenant. (a) During the period of
his employment, Lamb shall hold in fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its subsidiaries, and their respective businesses, which
shall have been obtained by Lamb during Lamb's employment by the Company or any
of its subsidiaries and which shall not be or become public knowledge (other
than by acts by Lamb or his representatives in violation of this Agreement).
During a three (3) year period following termination of Lamb's employment with
the Company, Lamb shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.


(b)    While this Agreement remains in effect and Lamb is entitled to
compensation or benefits pursuant to Sections 4 through 6 hereof (or, in the
event of


13

--------------------------------------------------------------------------------




termination of his employment for Good Reason, for a period of three (3) years
thereafter), Lamb shall not directly or indirectly associate with, participate
in or render service to, whether as an employee, officer, director, consultant,
independent contractor or otherwise, any organization that is engaged in
business in competition with the Company, and he shall not himself engage in any
such business on his own account.


(c)    In the event of a demonstrated breach of this Section 12, the parties
agree that the Company shall be entitled to seek equitable relief in a court of
competent jurisdiction to prevent any anticipated continuing breach of the terms
and conditions of this Section 12 and to secure the enforcement thereof. The
foregoing remedy shall be exclusive and in lieu of any other remedy otherwise
available to the Company under law.


13.    Successors. (a) This Agreement is personal to Lamb and without the prior
written consent of the Company shall not be assignable by Lamb otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Lamb's legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company agrees and covenants to require (i) any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company through a
Change of Control or otherwise, and, (ii) within its lawful power to do so, any
party effecting or taking steps to accomplish a Change of Control, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
Change of Control had taken place. As used in this Agreement, "Company" shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


14.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: If the
Company, to Casey's


14

--------------------------------------------------------------------------------




General Stores, Inc., P. O. Box 3001, One Convenience Blvd., Ankeny, Iowa 50021,
Attention: President; and if to Lamb, to his address appearing on the books of
the Company, or to his residence, or to such other address as either party shall
have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.


(e)    The Company's or Lamb's failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.


(f)    This Agreement contains the entire understanding of the Company and Lamb
with respect to the subject matter hereof. The Original Agreement between Lamb
and the Company, as defined in the preambles hereof, is hereby terminated and
shall be of no further force or effect.


(g)    No change, amendment or modification of this Agreement shall be valid
unless the same be in writing and signed by the Company and Lamb.


(h)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument with the same force and effect as if all
the parties had executed the same document.


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the respective parties have caused this Agreement to be
executed as of the day and year first above written.


CASEY'S GENERAL STORES, INC.




By:    /s/ Donald F. Lamberti
Donald F. Lamberti, Chief
Executive Officer


ATTEST:




/s/ John G. Harmon
John G. Harmon, Secretary








/s/ Ronald M. Lamb
Ronald M. Lamb












16

--------------------------------------------------------------------------------





FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This First Amendment to Amended and Restated Employment Agreement (the
"Amendment") is made and entered into as of the 26th day of March, 1998 by and
between Casey's General Stores, Inc., an Iowa corporation (the "Company") and
Ronald M. Lamb ("Lamb").


WHEREAS, the Company and Lamb are parties to an Amended and Restated Employment
Agreement dated as of October 24, 1997 (the "Original Agreement") providing for
Lamb's employment as Chief Operating Officer and President of the Company under
the terms and conditions set forth therein; and


WHEREAS, the Company and Lamb have agreed that, effective as of May 1, 1998,
Lamb shall serve as Chief Executive Officer and President of the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, the parties hereto agree as follows:


1.    Amendment of Section 3 of Original Agreement. The first paragraph of
Section 3 of the Original Agreement is hereby amended to read as follows:


3.    Duties of Lamb. During the period of his employment in the capacity as
Chief Executive Officer and President, Lamb will perform his duties to the best
of his ability, subject to the control of the Board of Directors. It is agreed
and understood that the position (including status, title and reporting
requirements), authority, duties and responsibilities of Lamb shall be
substantially the same as those performed by Donald F. Lamberti as Chief
Executive Officer of the Company prior to the date of this Agreement, and that
Lamb shall at all times serve the best interests of the Company. The Company
agrees that Lamb shall continue to occupy his present office as Chief Executive
Officer and President and shall at all times have such authority and discretion
as is required in the carrying out of Lamb's duties in a proper and efficient
manner, subject to review by the Board of Directors.


2.    Other References to Position as Chief Operating Officer. All other
references in the Original Agreement to Lamb's position and service as Chief
Operating


1

--------------------------------------------------------------------------------




Officer and President of the Company are hereby amended to hereafter refer to
Lamb's position and service as Chief Executive Officer and President.


3.    Ratification. Except as set forth herein, the terms and conditions of the
Original Agreement are hereby ratified, confirmed and approved.


4.    Effective Date of Amendment. The amendments provided for herein shall be
deemed effective as of May 1, 1998.


IN WITNESS WHEREOF, the respective parties have caused this Amendment to be
executed as of the day and year first above written.




CASEY'S GENERAL STORES, INC.






By:    /s/ Donald F. Lamberti
Donald F. Lamberti,
Chief Executive Officer


ATTEST:






By:    /s/ John G. Harmon
John G. Harmon, Corporate Secretary








By:    /s/ Ronald M. Lamb
Ronald M. Lamb




2

--------------------------------------------------------------------------------





SECOND AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This Second Amendment to Amended and Restated Employment Agreement (the
"Amendment") is made and entered into as of the 12th day of July, 2006 by and
between Casey's General Stores, Inc., an Iowa corporation (the "Company") and
Ronald M. Lamb ("Lamb").


WHEREAS, the Company and Lamb are parties to an Amended and Restated Employment
Agreement dated as of October 24, 1997, as amended by a First Amendment to
Amended and Restated Employment Agreement dated as of March 26, 1998 (together,
the "Agreement"), providing for Lamb's employment as Chief Executive Officer of
the Company under the terms and conditions set forth therein; and


WHEREAS, the Company and Lamb have agreed that, effective as of June 21, 2006,
Lamb shall cease his service as Chief Executive Officer of the Company and shall
assume the responsibilities of Chairman of the Executive Committee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, the parties hereto agree as follows:


1.    Amendment of Section 3 of Agreement. The first paragraph of Section 3 of
the Agreement is hereby amended to read as follows:


3.    Duties of Lamb. During the period of his employment in the capacity as
Chairman of the Executive Committee, Lamb will perform his duties to the best of
his ability, subject to the control of the Board of Directors. It is agreed and
understood that Lamb shall act as liaison between the Chief Executive Officer of
the Company and the Board of Directors to assure that all matters for
consideration are communicated to members on a timely basis. At times when
neither the Board of Directors nor the Executive Committee are in session, Lamb
shall be available to receive the report of the Chief Executive Officer on their
behalf. In addition, Lamb shall have such other duties and responsibilities as
shall be mutually determined by the Board of Directors and Lamb from time to
time, and Lamb shall at all times serve the best interests of the Company. Lamb
shall continue to occupy his present office, and shall at all times have such
authority and discretion as is required in the carrying out of Lamb's


1

--------------------------------------------------------------------------------




duties in a proper and efficient manner, subject to review by the Board of
Directors.


2.    Other References to Position as Chief Executive Officer. All other
references in the Agreement to Lamb's position and service as Chief Executive
Officer of the Company are hereby amended so as to hereafter refer to Lamb's
position and service as Chairman of the Executive Committee.


3.    Ratification. Except as set forth herein, the terms and conditions of the
Agreement are hereby ratified, confirmed and approved.


4.    Effective Date of Amendment. The amendments provided for herein shall be
deemed effective as of June 21, 2006.


IN WITNESS WHEREOF, the respective parties have caused this Amendment to be
executed as of the day and year first above written.




CASEY'S GENERAL STORES, INC.






By:    /s/ Robert J. Myers
Robert J. Myers, Chief Executive Officer


ATTEST:






By:    /s/ John G. Harmon
John G. Harmon, Corporate Secretary




2